“In reviewing a decision made after a nonjury trial, the power of this Court is as broad as that of the trial court, and we may render a judgment we find warranted by the facts, bearing in mind that in a close case, the trial judge had the advantage of seeing the witnesses” (DeAngelis v DeAngelis, 104 AD3d 901, 902 [2013] [internal quotation marks omitted]; see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]). Here, we find that the judgment of the Supreme Court was warranted by the facts presented at trial. Skelos, J.P., Leventhal, Lott and Cohen, JJ., concur.